Citation Nr: 1608279	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-07 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability for the period from April 24, 2007 to October 25, 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file has transferred to the RO in Montgomery, Alabama.

In June 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

In September 2011, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  Following the requested development, the file was returned to the Board and a decision was issued in August 2013.  In the August 2013 decision, the Board denied the claim for service connection for a neck disability, and granted an increased rating to 40 percent for the lumbar spine for the period from December 7, 2006 to February 26, 2007; but denied the increased ratings for the remaining periods on appeal.  In the August 2013 decision, the Board also addressed the propriety of separate compensable ratings assigned by the AOJ in an August 2012 rating decision.  

The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Joint Motion).  The parties agreed that the Board's decision with respect to the service connection for a neck disability claim and increased ratings for the lumbar spine should be vacated, and case remanded, for further discussion of the Board's reasons and bases for its decision.  The Veteran did not appeal the determinations regarding the separate compensable ratings for bilateral lower extremity radiculopathy and thus, the discussion herein does not address the issues of entitlement to higher ratings for bilateral lower extremities.  

In August 2013, the Board remanded the issues of entitlement to a total disability rating based on individual unemployabilty (TDIU) and claim of entitlement to an earlier effective date for gastroesophageal reflux disease (GERD) and gastritis.  These issues were not affected by the July 2014 Joint Motion, and continue to be developed at the AOJ. 

Regarding the Board's August 2013 decision to allow a 40 percent disability rating for the lumbar spine for the period of December 7, 2006 to February 26, 2007, the Board inadvertently cited the February 2007 treatment record in the conclusion of law regarding the end date for the increase.  As noted in the Joint Motion, in the August 2013 Reasons and Bases, the Board cited a treatment record in April 2007 as the date that full range of motion was found for the first time following the December 7, 2006 increase.  In the Board's November 2014 decision and remand, it corrected the period for the increased rating to reflect a 40 percent disability rating, but no higher, from December 7, 2006 through April 23, 2007.  The Board remanded the issue of increased rating for the period beginning April 24, 2007, to the AOJ for further adjudication. 

As will be discussed herein, the Board finds that the AOJ substantially complied with the remand order with regard to the claim for a higher rating for the chronic orthopedic manifestations of the thoracolumbar spine disability and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a February 2015 rating decision, the RO granted an evaluation of 40 percent disabling for the chronic orthopedic manifestations of the thoracolumbar spine disability from December 7, 2006 through April 23, 2007.  In a January 2016 rating decision, the RO granted an evaluation of 40 percent disabling for anthralgia of the lumbosacral spine, effective October 26, 2015.  In a January 2016 supplemental statement of the case (SSOC) the RO continued to deny the Veteran's claim for a rating in excess of 40 percent for the chronic othropedic manifestations of service connected thoracolumbar spine disability prior to October 26, 2015 and 50 percent thereafter.  The case was returned the Board for further appellate consideration.  

The Board's November 2014 remand classified the issue on appeal as entitlement to a disability rating in excess of 40 percent for the chronic orthopedic manifestations of service-connected thoracolumbar spine disability for the period from April 24, 2007, and the January 2016 SSOC classified the issue on appeal as entitlement to a disability rating in excess of 40 percent for the chronic orthopedic manifestations of service connected thoracolumbar spine disability prior to October 26, 2015 and 50 percent thereafter.  However, the Veteran is and has been rated at 20 percent for the period from April 24, 2007.  In a February 2016 statement, the Veteran indicated that he was satisfied with the 40 percent rating assigned as of October 26, 2015, but he expressed dissatisfaction with the effective date of the increased rating.  The Veteran indicated that he believed the effective date of the 40 percent rating should go back to December 2006.  The Board finds that the Veteran has indicated his intent to limit his appeal to entitlement to a 40 percent rating from April 24, 2007 to October 26, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Hamilton v. Brown, 4 Vet App. 528, 544 (1993).  Accordingly, the issue on appeal has been recharacterized as listed on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals, in addition to the September 2014 Information Hearing Presentation submitted by the Veteran's representative and VA treatment records, various adjudicatory documents that are either irrelevant to the issue on appeal or duplicative of those contained in the VBMS file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.
2.  For the period beginning April 24, 2007 through October 25, 2015, the Veteran's chronic orthopedic manifestations of service-connected thoracolumbar spine disability resulted in forward flexion of no worse than 75 degrees, reduced to 60 degrees with repetitive motion testing, but not unfavorable ankylosis of the entire thoracolumbar spine or bowel or bladder impairments.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the chronic orthopedic manifestations of thoracolumbar spine disability have not been met for the period beginning April 24, 2007 to October 25, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Codes 5237-43 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claim for an increased rating for chronic orthopedic manifestations of service-connected thoracolumbar spine disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in January 2006, sent prior to the rating decision issued in January 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  A June 2009 letter, advised the Veteran of the general criteria for an increased evaluation for a service-connected disability and the specific criteria for rating spinal disabilities as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The Joint Motion did not address any inadequacy with respect to notice for the increased rating claim.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Based on the foregoing, the Board determines that the AOJ has substantially complied with the November 2014 remand directives by obtaining the Veteran's updated VA treatment records and affording him a VA spine examination, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran has been afforded multiple VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in October 2011 to determine the severity of his spine disabilities and an addendum opinion obtained in October 2012.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected thoracolumbar spine disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Neither the Veteran nor his representative has alleged that his thoracolumbar spine disability has worsened in severity since the last VA examination.  With respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for increased rating and no further examination is necessary.

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the June 2011 hearing, the undersigned enumerated the issues on appeal, to include the matter of a higher rating for the disability here at issue.  The Veteran provided testimony regarding his symptoms and his current treatment.  In addition, the Veteran's representative provided argument in support of his claims.  
Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, the hearing testimony did not reveal the presence of any outstanding evidence; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the hearing was legally sufficient.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the RO has already awarded staged ratings for the lumbar spine disability under consideration, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is required.  

Although the ratings for the Veteran's service-connected thoracolumbar spine disability have been assigned under Diagnostic Code 5237 (for lumbosacral strain), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated.  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2). 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Applying these criteria to the facts of this case, the Board finds no basis to assign a rating higher than 20 percent for the period on appeal.  The relevant evidence in the record includes the Veteran's private treatment records as well as reports of a VA examination conducted in October 2011 and an October 2012 addendum opinion.  

VA treatment records for the period on appeal, reflect the Veteran's complaints of low back pain as well as a diagnosis of arthritis in the Veteran's spine.  An April 2009 treatment note reflects that the examiner found "minimal degenerative findings with no significant change from 2006."  An October 2011 treatment note reflects that there was no significant degenerative changes in the lumbar spine from 2009.  
Private treatment records for the period on appeal, reflect the Veteran's complaints of low back pain as well as diagnosis of degenerative changes and arthritis in the Veteran's spine.  A treatment note from April 2007, reflects that an MRI of the Veteran's lumbar spine shows "some degenerative change, but no evidence of stenosis or nerve root compression.  No disc herniations."  Physical examination revealed that the Veteran's range of motion was full, but somewhat painful and that the Veteran had good muscle bulk, strength and tone in his lower extremities.  Multiple notes reflect that upon physical examination there was tenderness in the low back and limited range of motion.  A January 2008 statement from the Veteran's private doctor, Dr. C.D.H., stated that the Veteran was a long time patient of the doctor's and that he "has multiple medical problems including cervical disk disease, degenerative disk disease, herniated disk and hypertension."  A May 2011 treatment note reflects that the Veteran reported "pain...for the last several years but it has gotten worse.  He reports stiffness and aching pain in the lower back."  The Veteran reported "increased urinary frequency but no incontinence, no difficulty urinating and no hematuria.  He reports anthralgias/joint pain and back pain but...no muscle aches and no muscle weakness.  He reports numbness and frequent or severe headaches but no loss of consciousness, no weakness, no seizures, and no dizziness."

An October 2008 statement by the Veteran submitted to his Congressional representative noted his cervical spine strain.  The Veteran reported the fall he suffered in April 1967 and the resultant injuries to his back.  The Veteran focused on the timing of his injuries and not the severity of the residual impact.  The Veteran did not report any specifics as to his lumbar spine. 

During the June 2011 hearing, the Veteran testified to the severity of his lumbar spine disability.  The Veteran testified that he had problems with repetitive motion; "any time I have any continuous motion with my back in any way, left, right, up, down, its going to bother me."  The Veteran testified that he had to leave his job as a janitor as a result of his condition, however he had a new job as a bus aid, where he helped children with special needs.  The Veteran testified that "[his] legs will start to...get numb, feeling heavy and numb then it just radiates on up.  And then it eventually goes all the way up into my neck."  The Veteran testified that his pain was "like spasms, but its more or less just a dull pain."  The Veteran indicated that mornings are the worst and that his back is stiff but once he takes his medications and starts moving, he is much better.  The Veteran testified that he cannot put too much stress on his back, he cannot walk too much or sit for too long.  The Veteran testified that he received social security disability benefits for his lumbar spine disability.  

An MRI conducted by a private doctor in May 2011 revealed degenerative disc disease at the L3-4 and L4-5.  The L3 vertebral body showed a posterior wedging, the physician indicated that this was likely due to an old injury or fall.  The physician also noted that the neural-foramina were open, and recommend physical therapy and anti-inflammatory and muscle relaxant medications. 

An October 2011 VA examination noted the Veteran's complaints of low back pain and that 2009 X-rays noted arthritis of the spine.  The examiner noted that the Veteran's private physicians noted degenerative disk disease at the L3-4 and L4-5, as well as posterior wedging.  The Veteran reported daily pain which is worse in the mornings, and numbness and pain that radiated into his legs.  He reported pain while doing activities of daily living and repetitive motions.  The Veteran noted that he has flare ups when the weather changes or he aggravates his condition.  He did not report that his flare-ups caused him to seek bed rest, unsteadiness or falls.  He further noted no bowel or bladder changes or urinary or fecal incontinence.  

An examination revealed a normal gait, no muscle spasms, and no localized tenderness or paint to palpation for joints.  Range of motion included forward flexion up to 75 degrees with pain at 60 degrees, right and left lateral flexion to 20 degrees with pain at 20 degrees, right and left rotations to 20 degrees with objective evidence of pain at 20 degrees.  The examiner noted no additional limitation in range of motion following repetitive use testing, but did note some functional loss due to less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  The examiner noted that the Veteran did not have any muscle atrophy and that his sensation to light touch was normal.  The examiner noted that the Veteran did not have intervertebral disc syndrome (IVD) or any scars related to his condition.  The examiner diagnosed diffuse moderately advanced facet anthropathy with mild degeneration of the lower lumbar spine.  No focal disc herniation.  The examiner noted that there were minimal degenerative findings with no significant change from 2006. 

An October 2012 addendum opinion again noted the Veteran's degenerative disc disease of the lumbar spine and the Veteran's complaints of daily pain that is worse in the mornings, but improved with movement and medication.  Range of motion included extension to 20 degrees with objective evidence of painful motion at 20 degrees. 

The Veteran is currently in receipt of a 20 percent rating for his service-connected lumbar spine disorder.  As discussed above, to warrant a higher rating, there must be evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankyloses of the entire thoracolumbar spine for a 40 percent rating, or unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating; or unfavorable ankylosis of the entire spine, as is required for a total rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For the period on appeal, thoracolumbar range of motion testing conducted has demonstrated some loss of thoracolumbar motion but has not reflected forward flexion that is limited to 30 degrees or favorable ankylosis of the entire thoracolumbar spine, as required for the next higher rating under the General Rating Formula for the period.  As noted above, range of motion testing conducted in the October 2010 VA examination revealed thoracolumbar flexion of 75 degrees with objective evidence of pain at 60 degrees.

There is no evidence of favorable ankyloses of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The October 2010 VA examiner determined that the Veteran's thoracolumbar spine was not ankylosed.  The thoracolumbar spine was consistently found to have range of motion on objective examination.  Further, the clinical evidence does not establish and the Veteran has not alleged, that his thoracolumbar spine was ankylosed or that he experienced such symptoms as difficulty talking due to limited line of vision, difficulty breathing or eating, atlantoaxial or cervical subluxation or dislocation, or nerve root stretching, as is required for unfavorable ankylosis for VA compensation purposes.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra, Johnson, supra.  The Board recognizes that during the October 2010 VA examination, pain was noted on repetitive motion testing as well as further limitations.  Given the extent of thoracolumbar flexion demonstrated by the Veteran at his VA examination, the overall level of disability demonstrated by the Veteran is not commensurate to a loss of flexion to 30 degrees or less even after taking the reported pain and other limitations into consideration. 

Even after taking the factors identified in Deluca into consideration, the Board finds that a disability rating in excess of 20 percent for the period on appeal cannot be granted, under the General Rating Formula, on the basis of restricted thoracolumbar motion.  The post-service radiological lumbar spine studies, treatment notes and VA examination reports simply do not reflect objective findings of ankylosis in the spine, or any suggestion that the Veteran effectively experiences ankylosis of the spine.  

The Board has also considered whether the Veteran's service-connected lumbar spine condition has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  No physician has diagnosed him with IVDS and the October 2010 VA examiner specifically found that he did not suffer from IVDS.  The VA examination and clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  A higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes.  

With respect to neurological abnormalities pursuant to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board notes that, with the exception of radiculopathy that is discussed below, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability to warrant a separate compensable rating.  There was no evidence of bowel or bladder dysfunction.  During the VA examinations, the Veteran expressly denied any such problems.  The VA examination in October 2010 expressly found no associated neurological abnormalities, except for radiculopathy, which the Veteran is service connected for and separately rated.  The Veteran has not appealed his ratings for radiculopathy.  An additional separate compensable rating is not warranted for any other neurological symptoms, and the Veteran's current symptoms are adequately contemplated under the assigned disability ratings discussed above.  

The Veteran has no scars associated with his lumbar spine condition.  The October 2010 VA examiner noted no scars surgical or otherwise.  As the Veteran has no scars associated with his lumbar spine condition, a separate compensable rating for scars is not warranted.  38 C.F.R. § 4.118. 

The Board finds that a higher rating is not assignable under any other potentially applicable rating criteria. 

In reaching these conclusions, the Board has considered the Veteran's statements that he is entitled a higher rating for the period in question; however, the Board places a higher probative value on the objective evidence of record.  While the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  The Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").

III.  Other Considerations

The Board has considered whether further staged ratings under Hart are appropriate for the Veteran's service-connected thoracolumbar spine disability; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning further staged ratings for such disability is not warranted.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  The Board finds that at no point pertinent to these periods at issue has the Veteran's lumbar spine disability been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R.           § 3.321 is a three-step inquiry.

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.
Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  The Board finds that the lumbar spine disability at issue is fully addressed by the rating criteria under which it is rated.  In this regard, the assigned ratings, contemplate the overall functional loss from the Veteran's symptomatology attributable to his back, to include limitation of motion, pain, and spasms.  The parties to the Joint Motion contend that the October 2006 VA examiner failed to address the Veteran's statement, made during the examination, that his "flare-ups cause his condition to get 50 percent worse."  The Board has reviewed the October 2006 examination report and finds it does not contain such a statement.   

There are no symptoms recorded in the multiple examinations of his service-connected lumbar spine disability that are not addressed by the rating schedule and the rating schedule provides for disability more severe than experienced by the Veteran, to include ankylosis of the spine and weeks of incapacitation.  

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's spine disability is appropriately rated as a single disability.  As discussed above the propriety of separate compensable ratings for bilateral lower extremity radiculopathy is not at issue.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the rating schedule is adequate to evaluate his disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

For all the foregoing reasons, the Board finds that there is no basis for a higher, or further staged, rating for the Veteran's service-connected thoracolumbar spine disability, pursuant to Hart, and that the claim for increased rating must be denied.  The Board finds that the preponderance of the evidence is against assignment of any higher or additional rating for the disability under consideration.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for the chronic orthopedic manifestations of the thoracolumbar spine disability for the period from April 24, 2007 to October 25, 2015, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


